Title: From John Adams to the President of Congress, 23 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam June 23d. 1781

The answer from Petersbourg, as it is given to the Public, is this.
Her Majesty, the Empress of all the Russias, declares: That as much as She been satisfied with the Zeal with which their high mightinesses have accepted her mediation, so much and more has her compassionate Heart been affected with the difficulties formed by the Court of London, in referring the reconciliation with the Republic to a subsequent and general Negotiation of Peace, between all the belligerent Powers, under the combined mediation of her Imperial Majesty, and his Majesty, the Roman Emperor. As soon as this negotiation shall take place, her Majesty promises beforehand to the Republick all the assistance that depends upon her, to the End, that the Republic may without delay return into the rank of neutral Powers, and thereby enjoy entirely, and without restraint, all the rights and advantages, which her Accession to the Engagements between her Imperial Majesty and the Kings her high Allies, ought to assure to her. In this Expectation, the Intention of her Majesty is, conjointly with their Majesties, to persuade that Court to that moderation, and those pacific Sentiments, which their high mightinesses on their part have manifested. The Empress flatters herself, that the times, and the events which may unexpectedly happen will bring forth Circumstances of such a nature, as will put her in a situation, to make appear, in a manner the most efficacious, her good will and her affection, of which She sincerely desires to be able to give proofs to their high mightinesses.
This answer gives great Scope to Speculation and Conjecture: but I shall trouble Congress with a very few remarks upon it.
In the first place, without insinuating her opinion, concerning the Justice or Injustice of the War between Great Britain and the United Provinces; She imputes the ill success of her mediation between them, to the Court of London, and not at all to the Republick.
2dly. She applauds the moderation and pacific sentiments of their high mightinesses, and implicitly censures the Court of London for opposite dispositions.
Thus far the declaration is unfavourable to the English, and a pledge of her Imperial honour, at least not to take any part in their favour.
3dly. It appears that the Court of London has proposed a Negotiation for Peace between all the belligerent Powers, under the mediation of the Empress and the Emperor. But, as it is certain the Court of London does not admit the United States of America to be one of the belligerent Powers, and as no other Power of Europe, except France, as yet admits it to be a Power, it is very plain to me, that the British Ministry mean nothing but Chicanery: to unman and disarm their Enemies with delusive dreams of Peace; or to intrigue them or some of them into a Peace seperately from America, and without deciding our Question.
4thly. The declaration says not that the Empress has accepted this mediation, nor upon what terms She would accept it. Here We are left to conjecture. The Dutch Ambassadors at Petersbourg wrote last winter to the Hague, that the Empress would not accept of this mediation with the Emperor, but upon two preliminary Conditions, vizt. that the Court of London should acknowledge the Independence of America, and accede to the principles of the late Marine Treaty, concerning the rights of Neutrals. To this She may have since added, that Holland should previously be set at Peace, and become a neutral Power, or She may have altered her Sentiments. Here We can only conjecture.

5thly. It appears that the Kings of Denmark and Sweeden have joined, or are to join, the Empress in a new effort with the Court of London, to persuade it to make Peace with Holland. But how vigorous or decisive this effort is to be, or what will be the Conduct, if they should still be unsuccessful, is left only to conjecture.
6thly. There are Hints at future Events and Circumstances, which her Majesty foresees, but the rest of the World do not, which may give her occasion to show her good Will. Here is nothing declared, nothing promised; yet it leaves room to suppose, that her Majesty and her high Allies may have insisted upon Conditions from the Court of London, which accepted may give Peace to the Republick, or rejected, may oblige Russia, Sweeden and Denmark to join Holland in the War. But all this is so faint, reserved and mysterious, that no dependence whatever can be placed upon it.
I am sorry to see the Idea of a Negotiation for a general Peace held up, because I am so well persuaded it is only an insidious Maneuvre of the British Ministry, as I am that many Powers of Europe and especially Holland will be the Dupe of it. I confess I should dread a Negotiation for a general Peace at this time, because I should expect Propositions for short Truces, Uti possidetis’s, and other Conditions, which would leave our Trade more embarrassed, our Union more precarious, and our Liberties at greater hazard, than they can be in a Continuance of the War, at the same time that it would put Us to as constant and almost as great an Expence. Nevertheless, if proposals of Peace, or of Conferences and Negotiations to that End, should be proposed to me, which they have not as yet from any quarter, it will be my Duty to attend to them with as much Patience and Delicacy too, as if I believed them sincere.
Americans must wean themselves from the Hope of any signal assistance from Europe. If all the Negotiations of Congress can keep up the Reputation of the United States so far, as to prevent any Nation from joining England, it will be much. But there are so many difficulties in doing this, and so many deadly Blows are aimed at our Reputation for Honour, Faith, Integrity, Union, Fortitude and Power, even by Persons, who ought to have the highest opinion of them, and the tenderest Regard for them, that I confess myself sometimes almost discouraged, and wish myself returning through all the dangers of the Enemy, to America, where I certainly could not do less, and possibly might do more for the public Good.

I have the Honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
John Adams

 